Citation Nr: 0603352	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  03-32 235A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for the 
service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1949 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In March 2005, the appellant and his spouse testified during 
a hearing before the undersigned at the RO; a transcript of 
that hearing is of record. 

The Board notes that medical evidence of record and 
statements made by the veteran, to include his March 2005 
testimony before the undersigned, reflect his assertion that 
his PTSD and associated anxiety caused or aggravated his 
nonservice-connected heart disorder.  He further maintained 
that he lost his job as the result of his service-connected 
PTSD and nonservice-connected heart disorder.   

The Board construes this evidence as raising an informal 
claim for service connection for a heart disorder on a 
secondary basis, as well as entitlement to a total rating for 
compensation purposes based on individual unemployability due 
to service-connected disability (TDIU).  As the RO has not 
yet adjudicated these matters, they are not properly before 
the Board; hence, they are referred to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

At the March 2005 hearing, the veteran stated that he had 
received treatment for PTSD through a private doctor, in the 
last several years, and recently from VA.  The Board notes 
that the private records identified at the hearing are not of 
record, and the most recent VA treatment records associated 
with the veteran's file are from November 2003.

The record also reflects that the veteran was most recently 
provided with a VA examination in August 2002.  The Board is 
of the opinion that a contemporaneous VA examination is 
warranted in order to properly adjudicate the veteran's 
claim.  

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO is to furnish the veteran with 
the appropriate release of information 
forms in order to obtain copies of all 
private medical records that are not of 
record and pertain to treatment for PTSD, 
to include records from Dr. Downey (refer 
to the March 2005 hearing transcript).  
After obtaining the necessary waivers, the 
RO should obtain any outstanding records 
and associate them with the veteran's 
claims file.  

2.  The RO is to request the VA medical 
facility in Columbia, South Carolina, to 
furnish copies of any additional medical 
records pertaining to treatment for PTSD 
covering the period from November 2003 to 
the present. 

3.  The RO is to schedule the veteran for 
a VA examination to determine the current 
level of impairment due to the service-
connected PTSD.  The examination should 
include psychological testing.  The 
veteran's claims file should be made 
available for review by the examiner.  
All clinical findings should be reported 
in detail.  A Global Assessment of 
Functioning (GAF) score should be 
assigned and explained.  The examiner 
should also render an opinion as to 
whether the PTSD is so severe as to 
render the veteran unemployable.

4.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted, 
the appellant should be provided with a 
supplemental statement of the case, and 
an opportunity to respond.  

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim. 38 C.F.R. § 3.655 (2005).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

